DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed on 11/03/2021. Claims 1, 10, 16, 18 and 21 are amended. Claims 2 and 19 are cancelled. Claims 1, 3-18 and 20-21 are currently pending.
The rejection of claims 18 and 20 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/03/2021, with respect to the rejection(s) of claim(s) 1, 3-7, 10-14, 17-18 and 20 under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm; claims 8 and 15 under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm and Mozdzierz; claims 9 and 16 under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm and Zergiebel; and claim 21 under 35 U.S.C. 103 as being unpatentable over Parihar in view of Mozdzierz, have been fully considered but are not persuasive, in combination with the amendments to the claims.
	Applicant argues 1) Zergiebel fails to disclose no continuous circuits present in the housing until the power source is attached to the housing as recited in amended claim 1, since Zergiebel discloses a switch needing to be motivated into an actuated state in order to form a continuous circuit; and 2) Mozdzierz fails to disclose a replaceable power source comprising a display configured to receive a user input, since the display screen of Mozdzierz is internally positioned within the handle housing and therefore prevents the ability for a user to apply an input.

	With respect to applicant’s second argument, it is respectfully submitted broadest reasonable interpretation of the display configured to receive a user input as claimed includes direct and indirect user inputs, such that any user input to the display screen would read on the claim limitation. Therefore, since the display screen receives user input via the toggle control button 30, or other structures of the device to relay information to the user on the display screen regarding how tissue is compressed or how the procedure is being completed, the display is configured to receive user input and therefore meets the claimed limitation.
	Accordingly, the claims stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar (US 2014/0305987 A1) in view of Timm (US 2012/0116394 A1) (all references previously of record).
	Regarding claim 1, Parihar discloses (see abstract; Paras. [0181]-[0187], [0205] and [0304]-[0308]; Figs. 64-65) a surgical instrument, comprising: 
	a housing (handle as described in Para. [0308], see also handle 14, Paras. [0181] and [0308]; Fig. 1); 
	a first shaft (at least one shaft assembly, Para. [0308]) attachable to said housing (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said first shaft comprises: 

		a first memory coupled to said first processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said first memory stores a first set of instructions which, when executed, cause said first processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); 
	a second shaft (at least a second shaft assembly, Para. [0308]) attachable to said housing (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said second shaft comprises: 
		a second processor (control system of second shaft includes a microprocessor, Para. [0308]); and 
		a second memory coupled to said second processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said second memory stores a second set of instructions which, when executed, cause said second processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); and 
	a power source comprising a battery (instrument may include a power source such as a battery, Para. [0308]).

	Timm teaches (Para. [0031]; Figs. 2-3), in the same field of endeavor, a surgical instrument including a housing (reusable handle assembly 102, Para. [0031]), a shaft (shaft assembly 110) and a power source (power source, Para. [0031]), wherein the power source is configured to be directly attached to the housing without having to disassemble said housing (external power source may be selectively attachable to a portion of handle assembly 102, which one of ordinary skill would’ve understood to encompass the power source being capable of directly attaching to the handle without disassembling the handle, since Timm discloses the power source located externally of the handle assembly and configured for selective attachment to the handle assembly, and therefore direct attachment, Para. [0031]).
	Therefore, Parihar fails to disclose a surgical instrument including a power source configured to be directly attached to the housing without disassembling the housing, but does disclose the power source located internally within the handle assembly (see Para. [0187]), and Timm teaches a surgical instrument including the power source located internally within the handle assembly or externally, such that the power source is configured to be directly attached to the handle assembly without disassembly of the handle assembly, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a power source configured for direct attachment, instead of an internal power source as taught by Parihar, because Timm teaches that these are interchangeable or 
	The combination of Parihar and Timm further teaches wherein no continuous circuits are present in said housing until said power source is attached to said housing (note broadest reasonable interpretation of a continuous circuit is a continuous pathway of conductive material allowing charge to flow through the device; one of ordinary skill would’ve understood the power source supplying power to the handle to form a continuous pathway of conductive material through the device upon attachment to the handle (para. [0031] of Timm), since the power source would form a continuous pathway of charge when attached to the handle to provide power to the handle, see para. [0187] of Parihar describing the power pack configured for operable attachment to the control circuit board assembly, also note paras. [0440]-[0441] of Parihar describing disassembly of different portions of the device to be sterilized and cleaned, such that no circuits would be present within each component).
	Regarding claim 3, Parihar (as modified) teaches the device of claim 1. Parihar further discloses wherein said housing comprises a drive motor operable by a control system in said first shaft (handle includes an electrical motor operable based on control inputs from the respective attached shaft assembly, Para. [0308]).
	Regarding claim 4, Parihar (as modified) teaches the device of claim 1. 
	However, Parihar fails to explicitly disclose wherein said first shaft comprises a diameter that is less than 10 millimeters.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Parihar to have the first shaft comprise a diameter less than 10 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not 
	Regarding claim 5, Parihar (as modified) teaches the device of claim 1. Parihar further discloses wherein said first set of instructions stored by said first memory is specific to said first shaft (memory unit stores operating programs specific to the respective shaft assembly, Para. [0308]).
	Regarding claim 6, Parihar (as modified) teaches the device of claim 1. Parihar further discloses wherein said second set of instructions stored by said second memory is specific to said second shaft (memory unit stores operating programs specific to the respective shaft assembly, Para. [0308]).
	Regarding claim 7, Parihar (as modified) teaches the device of claim 1. Parihar further discloses wherein said first set of instructions is different than said second set of instructions (shafts and/or handles include switches to operate the surgical instrument differently depending on the type of shaft assembled to the handle; one of ordinary skill would’ve understood the memory unit of each shaft to comprise different sets of instructions to operate the surgical instrument differently based on the type of shaft coupled to the handle, Paras. [0306] and [0308]; Fig. 65).

	Regarding claim 10, Parihar discloses (see abstract; Paras. [0181]-[0187], [0205] and [0304]-[0308]; Figs. 64-65) a modular surgical instrument, comprising: 
	a handle (handle as described in Para. [0308], see also handle 14, Paras. [0181] and [0308]; Fig. 1); 

		a processor (control system of first shaft includes a microprocessor, Para. [0308]); and 
		a memory coupled to said processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said memory stores instructions which, when executed, cause said processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); 
	an end effector extending distally from said elongate shaft (end effector extending distally from the at least one shaft assembly as depicted in Fig. 1, see also Para. [0306] and Fig. 42); and 
	a power source comprising a battery (instrument may include a power source such as a battery, Para. [0308]).
	However, Parihar fails to explicitly disclose the handle comprising a mounting interface defined on an exterior surface, wherein said power source is configured to be directly attached to said mounting interface of said handle, and wherein no continuous circuits are present in said handle until said power source is attached to said mounting interface.
	Timm teaches (Para. [0031]; Figs. 2-3), in the same field of endeavor, a surgical instrument including a handle (reusable handle assembly 102, Para. [0031]), a shaft (shaft assembly 110) and a power source (power source, Para. [0031]), the handle comprising a mounting interface defined on an exterior surface (one of ordinary skill would’ve understood handle assembly 102 to include an exterior mounting interface to couple to the external power source, since Timm discloses an external power 
	Therefore, Parihar fails to disclose a surgical instrument including a power source configured to be directly attached to a mounting interface of the handle, but does disclose the power source located internally within the handle assembly (see Para. [0187]), and Timm teaches a surgical instrument including the power source located internally within the handle assembly or externally, such that the power source is configured to be directly attached to the mounting interface of the handle, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a power source configured for direct attachment, instead of an internal power source as taught by Parihar, because Timm teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either power source attachment.
	The combination of Parihar and Timm further teaches wherein no continuous circuits are present in said handle until said power source is attached to said mounting interface (note broadest reasonable interpretation of a continuous circuit is a continuous pathway of conductive material allowing charge to flow through the device; one of ordinary skill would’ve understood the power source supplying power to the handle to form a continuous pathway of conductive material through the device 
	Regarding claim 11, Parihar (as modified) teaches the device of claim 10. Parihar (as modified) further teaches wherein said power source is configured to be replaceably attached to said handle (power source is removable and selectively attachable, which one of ordinary skill would’ve understood to encompass replaceable attachment to the handle assembly, Para. [0031]; Figs. 2-3 of Timm).
	Regarding claim 12, Parihar (as modified) teaches the device of claim 10. Parihar further discloses wherein said handle comprises a drive motor operable by a control system in said elongate shaft (handle includes an electrical motor operable based on control inputs from the respective attached shaft assembly, Para. [0308]).
	Regarding claim 13, Parihar (as modified) teaches the device of claim 10. 
	However, Parihar fails to explicitly disclose wherein said elongate shaft comprises a diameter that is less than 10 millimeters.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Parihar to have the shaft comprise a diameter less than 10 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Parihar 
	Regarding claim 14, Parihar (as modified) teaches the device of claim 10. Parihar further discloses wherein said instructions stored by said memory are specific to said elongate shaft (memory unit stores operating programs specific to the shaft assembly, Para. [0308]).
	Regarding claim 17, Parihar (as modified) teaches the device of claim 10. Parihar further discloses wherein there are no continuous circuits within said power source while said power source is unattached to said handle (power source includes a plurality of batteries, which one of ordinary skill would’ve understood to have no continuous circuits when removed from the surgical instrument, since a removed battery would no longer supply power to the handle or remain in connection to any structures or circuits initiating power; note this interpretation is consistent with Applicant’s spec. describing the power source having no continuous circuits when unattached from the handle, Para. [0344] of the instant spec., Paras. [0187] and [0308] of Parihar).

	Regarding claim 18, Parihar discloses (see abstract; Paras. [0181]-[0187], [0205] and [0304]-[0308]; Figs. 64-65) a modular surgical instrument, comprising: 
	a handle (handle as described in Para. [0308], see also handle 14, Paras. [0181] and [0308]; Fig. 1) comprising an exterior surface (exterior surface of handle 14, Fig. 1); 
	a first shaft assembly (at least one shaft assembly, Para. [0308]) attachable to said handle (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said first shaft assembly comprises: 

		a first memory coupled to said first processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said first memory stores a first set of instructions which, when executed, cause said first processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); 
	a second shaft assembly (at least a second shaft assembly, Para. [0308]) attachable to said handle (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said second shaft assembly comprises: 
		a second processor (control system of second shaft includes a microprocessor, Para. [0308]); and 
		a second memory coupled to said second processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said second memory stores a second set of instructions which, when executed, cause said second processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); and 
	a power source comprising a battery (instrument may include a power source such as a battery, Para. [0308]).

	Timm teaches (Para. [0031]; Figs. 2-3), in the same field of endeavor, a surgical instrument including a handle (reusable handle assembly 102, Para. [0031]), a shaft (shaft assembly 110) and a power source (power source, Para. [0031]), wherein the power source is configured to be replaceably attached directly to an exterior surface of the handle (power source is removable and may be selectively attachable to a portion of handle assembly 102, which one of ordinary skill would’ve understood to encompass the power source being replaceably attached directly to an exterior surface of the handle, since Timm discloses the power source located externally of the handle assembly and configured for selective attachment to a portion of the handle assembly, and therefore direct attachment, Para. [0031]).
	Therefore, Parihar fails to disclose a surgical instrument including a power source configured to be replaceably attached directly to an exterior surface of the handle, but does disclose the power source located internally within the handle assembly (see Para. [0187]), and Timm teaches a surgical instrument including the power source located internally within the handle assembly or externally, such that the power source is configured to be replaceably attached as claimed, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a power source configured for replaceable attachment, instead of an internal power source as taught by Parihar, because Timm teaches that these are interchangeable or known equivalents in the art, and therefore 
	The combination of Parihar and Timm further teaches wherein no continuous circuits are present in said handle until said power source is attached to said handle (note broadest reasonable interpretation of a continuous circuit is a continuous pathway of conductive material allowing charge to flow through the device; one of ordinary skill would’ve understood the power source supplying power to the handle to form a continuous pathway of conductive material through the device upon attachment to the handle (para. [0031] of Timm), since the power source would form a continuous pathway of charge when attached to the handle to provide power to the handle, see para. [0187] of Parihar describing the power pack configured for operable attachment to the control circuit board assembly, also note paras. [0440]-[0441] of Parihar describing disassembly of different portions of the device to be sterilized and cleaned, such that no circuits would be present within each component).
	Regarding claim 20, Parihar (as modified) teaches the device of claim 18. Parihar further discloses wherein said handle comprises a drive motor operable by a control system in said first shaft assembly (handle includes an electrical motor operable based on control inputs from the respective attached shaft assembly, Para. [0308]).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm as applied to claims 1 and 10 above, and further in view of Mozdzierz (US 2018/0360460 A1).
	Regarding claim 8, Parihar (as modified) teaches the device of claim 1.
	However, Parihar (as modified) fails to teach wherein said power source further comprises a display.
	Mozdzierz teaches (Paras. [0209] and [0266]; Figs. 12-19), in the same field of endeavor, a surgical instrument including a power source (power-pack core assembly 106, Paras. [0208]-[0209]), wherein the power source comprises a display (display screen 146, Para. [0209]) for the purpose of 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Parihar (as modified) to include a display, as taught by Mozdzierz, in order to provide the user with graphics of real-time information related to the status of the handle assembly.
	Regarding claim 15, Parihar (as modified) teaches the device of claim 10. 
	However, Parihar (as modified) fails to teach wherein said power source further comprises a display.
	Mozdzierz teaches (Paras. [0209] and [0266]; Figs. 12-19), in the same field of endeavor, a surgical instrument including a power source (power-pack core assembly 106, Paras. [0208]-[0209]), wherein the power source comprises a display (display screen 146, Para. [0209]) for the purpose of providing the user with graphics of real-time information related to the status of the handle assembly (Para. [0266]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Parihar (as modified) to include a display, as taught by Mozdzierz, in order to provide the user with graphics of real-time information related to the status of the handle assembly.
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Timm as applied to claims 1 and 10 above, and further in view of Zergiebel (US 2016/0095585 A1).
	Regarding claim 9, Parihar (as modified) teaches the device of claim 1.
	However, Parihar (as modified) fails to teach wherein there are no continuous circuits within said housing while said housing is unattached to said first shaft and said power source.

	Zergiebel teaches (Para. [0216] and Figs. 61-62), in the same field of endeavor, a surgical instrument comprising a housing (housing of surgical device 100, Paras. [0109] and [0216]; Figs. 61-62) and a shaft (SULU 400 and adapter 200, Paras. [0110] and [0216]), wherein there are no continuous circuits within the housing while the housing is unattached to the shaft (SULU 400 remains disengaged, causing no electrical connection and therefore no continuous circuits with controller circuit board 142 of surgical device 100 until switch actuator 340 toggles switch 320 to actuated state), for the purpose of allowing the surgical device to detect the appropriate end effector has been engaged via activation of the switch and identify one or more parameters of the end effector (Para. [0216]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Parihar (as modified) to include the capability of disestablishing electrical connections between the handle and the shaft, as taught in Zergiebel, such that no continuous circuits would be present in the handle without the power source or shaft connection established, in order to allow the surgical device to detect the appropriate end effector has been engaged via activation of the switch and identify one or more parameters of the end effector. Note the lack of electrical connections via removability of structures would also allow for resterilization and disinfection of the appropriate structures of the surgical device, see at least Paras. [0440]-[0441] of Parihar.
	Regarding claim 16, Parihar (as modified) teaches the device of claim 10. 
	However, Parihar (as modified) fails to teach wherein there are no continuous circuits within said handle until said handle is attached to said elongate shaft and said power source.

	Zergiebel teaches (Para. [0216] and Figs. 61-62), in the same field of endeavor, a surgical instrument comprising a handle (housing of surgical device 100, Paras. [0109] and [0216]; Figs. 61-62) and a shaft (SULU 400 and adapter 200, Paras. [0110] and [0216]), wherein there are no continuous circuits within the handle until the handle is attached to the shaft (no electrical connection established between surgical device 100 and SULU 400 until rotation of SULU 400 engages adapter 200, which established electrical connection and communicates information to surgical device 100; therefore one of ordinary skill would’ve understood no continuous circuits to be present until SULU 400 engages adapter 200 and therefore attaches to surgical device 100, para. [0216]; figs. 61-62), for the purpose of allowing the surgical device to detect the appropriate end effector has been engaged via activation of the switch and identify one or more parameters of the end effector (Para. [0216]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Parihar (as modified) to include the capability of disestablishing electrical connections between the handle and the shaft, as taught in Zergiebel, such that no continuous circuits would be present in the handle until the handle is attached to the shaft and the power source, in order to allow the surgical device to detect the appropriate end effector has been engaged via activation of the switch and identify one or more parameters of the end effector. Note the lack of electrical connections via removability of structures would also allow for resterilization and disinfection of the appropriate structures of the surgical device, see at least Paras. [0440]-[0441] of Parihar.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Mozdzierz.
	Regarding claim 21, Parihar discloses (see abstract; Paras. [0181]-[0187], [0205] and [0304]-[0308]; Figs. 64-65) a surgical instrument, comprising: 
	a housing (handle as described in Para. [0308], see also handle 14, Paras. [0181] and [0308]; Fig. 1); 
	a first shaft (at least one shaft assembly, Para. [0308]) attachable to said housing (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said first shaft comprises: 
		a first processor (control system of first shaft includes a microprocessor, Para. [0308]); and 
		a first memory coupled to said first processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; see also Para. [0287] describing a memory embedded within the shaft processor, Paras. [0287] and [0308]), wherein said first memory stores a first set of instructions which, when executed, cause said first processor to initiate a desired function (memory unit stores and executes a plurality of operating programs, Para. [0308]); 
	a second shaft (at least a second shaft assembly, Para. [0308]) attachable to said housing (shaft assemblies selectively attach to handle, see also drive shafts connected to handle 14, Paras. [0205] and [0308]; Fig. 1), wherein said second shaft comprises: 
		a second processor (control system of second shaft includes a microprocessor, Para. [0308]); and 
		a second memory coupled to said second processor (control system includes memory unit and microprocessor, which one of ordinary skill would’ve understood to be included in the shaft assembly control system, since each shaft assembly may have their own control system, Para. [0308]; 
	a power source comprising a battery (instrument may include a power source such as a battery, Para. [0308]), wherein said power source is configured to be replaceably attached to said housing (power source comprises a plurality of batteries removably housed within the handle, which one of ordinary skill would’ve understood to encompass replaceable attachment of the batteries to the handle, since they are capable of removal, Para. [0187]).
	However, Parihar fails to disclose the power source comprising a display, and wherein said display is configured to receive a user input.
	Mozdzierz teaches (Paras. [0209] and [0266]; Figs. 12-19), in the same field of endeavor, a surgical instrument including a power source (power-pack core assembly 106, Paras. [0208]-[0209]), wherein the power source comprises a display (display screen 146, Para. [0209]), and wherein said display is configured to receive a user input (display screen 146 receives user input via signal of toggle control button 30, which is pressed to compress tissue and is indicated on display screen 146, see at least paras. [0381]-[0382]) for the purpose of providing the user with graphics of real-time information related to the status of the handle assembly (Para. [0266]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Parihar to include a display, as taught by Mozdzierz, in order to provide the user with graphics of real-time information related to the status of the handle assembly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIGID K BYRD/Examiner, Art Unit 3771            

/DIANE D YABUT/Primary Examiner, Art Unit 3771